Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3)	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 19 describes "the first cuff unit and the second cuff unit are provided to include an image cuff of which a depth is smaller than those of the straight flow path and the curved flow path".  With respect to this description, "image cuff" is inadequately described.  The meaning of "image cuff" is unknown.  The depth of the "image cuff" is inadequately described because "the straight flow path and the curved flow path" fails to identify if these are features of the cuff unit or the neck unit.  Since the subject matter in claim 19 is inadequately described, the subject matter of claim 19 is not enabled.
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, there is no antecedent basis for "the outside of the vehicle" and, as such, the scope of claim 3 is ambiguous.
	As to claims 8-9, 13-14 and 16-17, the scope of "a curved flow path which is formed to extend toward a bottom of the straight flow path and to have a predetermined radius" is ambiguous.  It is unclear if (1) "curved flow path ... [having] a predetermined radius" reads on a wavy path and excludes a zigzag path comprised of alternating straight segments (as apparently literally required) or (2) "curved flow path ... [having] a predetermined radius" reads on either a wavy path or a zigzag path (as apparently intended).  In other words, it is unclear if "curved flow path" excludes the zigzag path comprised of alternating straight segments as shown in FIGURE 7a of applicant's disclosure.  As claims 8-9, 13-14 and 16-17, it is suggested to (1) change "a curved flow path which is formed to extend toward a bottom of the straight flow path and to have a predetermined radius" (claim 8, 13, 16, 17) to --an undulating path which is formed to extend toward a bottom of the straight flow path-- and (2) change "the curved flow path" (claims 8, 9, 13, 14)  to --the undulating path--. 
	Claim 9 ambiguously refers to "the neck".  Which neck?  In claim 9, it is suggested to change "the neck" (both occurrences) to --the cylindrical neck--.
	In claim 9 line 3, there is no antecedent basis for "the state".  In claim 9 line 3, it is suggested to change "the state" to --a state--.
	Claim 11 ambiguously refers to "the neck".  Which neck?  In claim 11, it is suggested to change "the neck" to --the cylindrical neck--.
	Claim 11 describes "a diameter of the [cylindrical] neck is determined by a distance between the first main groove and the second main groove and a volume of the first resonance unit".  The claimed diameter of the [cylindrical] neck is ambiguous because the meets and bounds of "determined by" is unclear. 
	Claim 12 ambiguously refers to "the neck".  Which neck?  In claim 12, it is suggested to change "the neck" (both occurrences) to --the cylindrical neck--.
	Claim 14 ambiguously refers to "the neck".  Which neck?  In claim 14, it is suggested to change "the neck" (both occurrences) to --the cylindrical neck--.
	In claim 14 line 3, there is no antecedent basis for "the state".  In claim 14 line 3, it is suggested to change "the state" to --a state--.
	Claim 19 is indefinite.  In claim 19, the description of "the first cuff unit and the second cuff unit are provided to include an image cuff of which a depth is smaller than those of the straight flow path and the curved flow path" is ambiguous.  One of ordinary skill in the art is not reasonably apprised of the scope of protection afforded by this language.  The scope and meaning of "image cuff" is not clear.  It is not clear how "image" further defines "cuff".  There is no antecedent basis for "the straight flow path and the curved flow path".  It is unclear if "the straight flow path and the curved flow path" are part of a cuff unit, a neck unit or something else.  Also, "curved flow path" in claim 19 is ambiguous for the same reason given for claims 8-9, 13-14 and 16-17.   
6)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7)	Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 11 describes "a diameter of the [cylindrical] neck is determined by a distance between the first main groove and the second main groove and a volume of the first resonance unit".  Since "determined by" is not restricted, claim 11 fails to require an additional limitation.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Kawashima
10)	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawashima (US 2022/0024261).
	Kawashima discloses a pneumatic tire having a tread comprising land portions 20, 21, 22 separated by circumferential grooves 10, 11 [FIGURE 1].  The center land portion 20 comprises Helmholtz type resonators 30, first sipe 32 and second sipe 33 [FIGURE 1].  The resonator 30 comprises a cavity part 31.  The first sipe 32 connects the resonator 30 to one circumferential groove 10 and the second sipe 33 connects the resonator 30 to another circumferential groove 11.  In FIGURE 1, there are two main circumferential grooves 10, 11.  FIGURE 1 is reproduced below:

    PNG
    media_image1.png
    490
    629
    media_image1.png
    Greyscale

In paragraph 43, Kawashima teaches that the tread may comprise three or more grooves.  Kawashima discloses that the sipe may extend straight in the longitudinal direction thereof [FIGURE 1].  Kawashima discloses that the sipe may extend zigzag in the depth direction and have an cylindrical enlarged portion at the bottom thereof [FIGURE 2C].  FIGURE 2C is reproduced below:

    PNG
    media_image2.png
    185
    213
    media_image2.png
    Greyscale

  	As to claims 1-4, the claimed tire is anticipated by Kawashima.  As to claims 1 and 2, the claimed resonator reads on resonator 30, the claimed neck unit reads on the first sipe 32, and the claimed cuff unit reads on the second sipe 33.  As to claims 3 and 4, Kawashima teaches using three or more circumferential grooves and forming resonators 30 in a land portion between a pair of circumferential grooves.  Since 4 > 3, four circumferential grooves is included within the disclosure of Kawashima. 
Japan 144
11)	Claims 1-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 144 (JP 2007-269144).
	Japan 144 discloses a pneumatic tire having a tread comprising five land portions separated by four circumferential grooves [FIGURES 1, 5-9].  In FIGURE 1, each of the intermediate land portions comprise Helmholtz resonators 5, first necks 7A and second necks 7B wherein a first neck 7A connects a resonator 5 to one of a pair of circumferential grooves and a second neck 7B connects the resonator 5 to the other of the circumferential grooves. Each resonator 5 comprises an air space 6.  Each of the necks may be a sipe [e.g. FIGURE 3A, 3B, 9].  FIGURE 9 is reproduced below:

    PNG
    media_image3.png
    278
    374
    media_image3.png
    Greyscale

In FIGURE 9, each intermediate land portion comprises first sipes 27C, air spaces 16 of resonators 15C, and second sipes 17C.  The sipe may have a cylindrical enlarged portion at the bottom thereof [FIGURE 3C].  FIGURE 3C is reproduced below:

    PNG
    media_image4.png
    186
    261
    media_image4.png
    Greyscale

The air space has an area of 50 to 600 mm2 and a depth = 20-90% depth of circumferential groove.  The neck has a width of 3 to 50% width of the air space and a depth less than or equal to 70% of the depth of the air space.  The neck may be a sipe having a width such as 0.5 mm [working example 1].  The tire inhibits air column resonance and prevents deterioration of land portion rigidity.  See machine translation.      
	As to claims 1-7 and 15, the claimed tire is anticipated by Japan 144's tire.  The claimed resonator reads on resonator 15C, the claimed neck unit reads on first sipe 27C and the claimed cuff unit reads on second sipe 17C [FIGURES 1, 3B, 3C, 5-9; especially FIGURE 9].  With respect to claims 5, 7, and 15, the claimed first resonator unit reads on a resonator in the left intermediate land portion and the claimed second resonator unit reads on a resonator in the right intermediate land portion. 
	As to claim 6, Japan 144 discloses providing the air chamber with an area of
50 to 600 mm2 and a depth of 20 to 90% depth of circumferential groove.  In working example 1, the tire size is 195/65R15; the tread pattern is shown in 	FIGURE 9; each circumferential groove has a width = 8 mm and depth = 8 mm; each air space has a length = 36 mm, width = 6 mm, depth = 4 mm (area = 216 mm2) and volume = 864 mm3; and each neck has a width = 0.5 mm, depth = 2 mm, length = 6 mm and area = 1 mm2.
12)	Claims 8-11, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 144 (JP 2007-269144) in view of Kawashima (US 2022/0024261) and optionally Japan 816 (JP 2006-341816).
	As to claims 8-9, 13-14 and 16-17, it would have been obvious to one of ordinary skill in the art to provide each intermediate land portion in Japan 144's pneumatic tire such that each first sipe (e.g. 27C in FIGURE 9) ["neck unit"] and each second sipe (e.g. 17C in FIGURE 9) ["cuff unit"] comprises 
a straight flow path which is formed to extend between a resonance unit and one of the circumferential grooves;  
a curved flow path which is formed to extend toward a bottom of the straight flow path and to have a predetermined radius [an undulating path which is formed to extend toward a bottom of the straight flow path];
a cylindrical neck which is formed under the curved flow path [the undulating flow path]

since (1) Japan 144 teaches that each sipe (e.g. 27C, 17C) may have a straight trace at the tread surface between an air chamber 16 of a resonator 15C and a circumferential groove [FIGURE 9, machine translation], (2) Japan 144 teaches that each sipe may have a cylindrical enlarged portion at the bottom thereof [FIGURE 3C, machine translation], (3) Kawashima teaches providing a sipe 32, 33 in a tread of a pneumatic tire such that the sipe 32, 33 comprises a straight trace at the tread surface between an air cavity 31 of a resonator 80 and a circumferential groove 10, 11, an undulating trace 34 (zigzag trace) in the depth direction and a cylindrical enlarged part 35 at the bottom thereof [FIGURES 1, 2C]; Kawashima teaching (A) the sipes close during rolling of the tire such that walls of the sipes contact each other to support each other and increase rigidity of the land portion so that rolling resistance becomes small, (B) by providing the sipes with a zigzag trace in the depth direction, the walls of the sipe surely support each other and rigidity of the land portion increases and (C) the enlarged part 35 is suppressed from being closed so that function of the resonator can be performed to reduce passing noise [paragraph 40] and optionally (4) Japan 816 teaches providing a sipe in a land portion of a tread such that the sipe has a straight trace at the tread surface, a vertical straight trace in the depth direction over a depth L1 and an undulating trace (e.g. zigzag or waveform (sine curve)) below the vertical trace in the depth direction to improve brake performance and drive performance on snow, ice and dry road surface (loss of sipe edge on dry road being prevented by the vertical trace) and to suppress deformation to suppress deterioration of ground contact property and suppress uneven wear [FIGURES 1-3, machine translation].  The claimed "straight flow path" reads on a straight sipe segment which is inclined with respect to the tread surface.  IN ANY EVENT: The claimed "straight flow path" reads on a straight vertical sipe segment which is oriented at 90 degrees to the tread surface as disclosed by optional Japan 816.  The claimed "curved flow path" / "interlocking structure" reads on a bent sipe portion as shown by Kawashima [FIGURE 2C].  IN ANY EVENT: The claimed "curved flow path" / "interlocking structure" reads on the undulating sipe portion disclosed by optional Japan 816; it being noted that FIGURE 3 illustrates a zigzag sipe portion and paragraph 43 describes a waveform (sine curve) portion.  As to reducing pipe resonance noise, note Japan 144's teaches that the air space / necks function as a Helmholtz resonator to reduce air column resonance.  Claims 16 and 17 fail to exclude each cuff unit comprising a cylindrical neck (cylindrical enlarged portion).     
	As to claim 10, Japan 144 discloses using a sipe neck having a length of, for example, 6 mm [working example 1].
	Claim 11 fails to require the cylindrical neck to have a diameter different than the diameter of the cylindrical enlarged portion disclosed by Japan 144 [FIGURE 3C]. 
13)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 144 (JP 2007-269144) in view of Kawashima (US 2022/0024261) and optionally Japan 816 (JP 2006-341816) as applied above and further in view of Japan 323 (JP 2001-063323) or Japan 205 (JP 01-101205).
	As to claim 12, it would have been obvious to one of ordinary skill in the art to provide Japan 144's tire such that the diameter of the cylindrical neck (cylindrical enlarged portion) is 1 to 3 mm and the cross sectional area of the cylindrical neck (cylindrical enlarged portion) is 1 to 12 mm2 since (1) Japan 323 teaches providing a cylindrical enlarged portion at the bottom of a sipe in a tire tread such that the cylindrical enlarged portion has an area of 1 to 28 mm2 (radius = 0.56 to 3.0 mm) to reduce air pumping noise [FIGURES 1-4, machine translation] or (2) Japan 205 teaches providing a cylindrical enlarged portion at the bottom of a sipe (width = 0.3 to 1.7 mm) in a tire tread such that the cylindrical enlarged portion has diameter of 1.2 to 5 times the width of the sipe to improve water discharging performance [FIGURE 3, machine translation].
14)	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 144 (JP 2007-269144) in view of Kawashima (US 2022/0024261) and/or Kiwaki et al (US 2012/0118460).
	As to claim 18, it would have been obvious to one of ordinary skill in the art to provide Japan 144's pneumatic tire such that a third resonance unit is provided in the center land portion between the second circumferential groove and the third circumferential groove since (1) Kawashima teaches providing resonators in a center land portion of a tire tread to improve noise performance [FIGURE 1, paragraph 43] and/or (2) Kiwaki et al teaches providing resonators in a center land portion and each intermediate land portion to reduce noise [FIGURE 1].
15)	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 144 (JP 2007-269144) in view of Kawashima (US 2022/0024261) and optionally Japan 816 (JP 2006-341816) as applied above and further in view of Japan 403 (JP 2010-260403).
	As to claim 19, it would have been obvious to one of ordinary skill in the art to provide Japan 144's pneumatic tire such that "the first cuff unit and the second cuff unit are provided to include an image cuff of which a depth is smaller than those of the straight flow path and the curved flow path" since Japan 403, also directed to a tire tread having resonators, teaches providing a pneumatic tire having four circumferential grooves, intermediate land portions and air chambers 3 in the intermediate land portions such that a sipe 9 (e.g. width = 0.5 mm, depth = 4.0 mm, cross sectional area = 2 mm2) connects an air chamber 3 to one circumferential groove of a pair of circumferential grooves and a branch groove 2 (e.g. width = 1.5 mm, depth = 6.0 mm, cross sectional area = 9 mm2) connects the air chamber 3 to the other circumferential groove of the pair of circumferential grooves to reduce air column resonance, enhance quietness, enhance braking performance, water discharging performance and steering stability [FIGURES 4, 6, 7, machine translation].    

Remarks
16)	The remaining references are of interest.
17)	No claim is allowed.
18)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
May 20, 2022